Exhibit 10.2
 
SECURITY AGREEMENT - PLEDGE




THIS SECURITY AGREEMENT - PLEDGE (this "Agreement") dated November 30, 2012 is
executed by RUBICON FINANCIAL, INCORPORATED, a Nevada corporation whose address
is 18870 MacArthur Boulevard, First Floor, Irvine, CA 92612 ("Debtor") and
GORDON and ADELE BINDER, COMMUNITY PROPERTY, whose address is 225 S. Lake
Avenue, Suite 300, Pasadena, CA 91101 (“Secured Party”).
 
SECTION 1. CREATION OF SECURITY INTEREST
 
Debtor hereby grants to Secured Party a security interest in the property
described in Section 2 of this Agreement (the "Collateral") to secure
performance and payment of (i) that certain Term Note (the "Note") dated of even
date herewith, executed by Debtor and payable to the order of Secured Party, in
the original principal amount of $726,500,00, being payable in the manner
provided therein; (ii) all renewals and extensions of the Note; and (iii) all
obligations of Debtor under this Agreement and any related instrument or
agreement (all of the foregoing described in this Section 1 is referred to
herein as the "Secured Indebtedness").
 
SECTION 2. COLLATERAL
 
The Collateral of this Agreement is, among other things,  Debtor's stock
ownership in Newport Coast Securities, Inc., a California corporation (“Stock")
including, other than Restricted Payments as defined in the Note, all
distributions, whether paid in cash, shares of stock, new securities, or other
property, and whether liquidating distributions or otherwise, which Debtor may
hereafter become entitled to receive on account of the Pledged Interest, and all
proceeds consisting of goods and intangible personal property.  The inclusion of
proceeds in this Agreement does not authorize Debtor to sell, dispose of or
otherwise use the Collateral in any manner not specifically authorized by this
Agreement.  Debtor shall deliver to Secured Party the original stock
certificates, together with a blank endorsement, on or before the date of this
Agreement.  Debtor has also pledged as Collateral all of its assets, including,
but not limited to, real property, goods, accounts, documents, instruments,
money, deposit accounts, chattel paper and general intangibles, contract rights,
inventory (as those terms are defined in the Uniform Commercial Code from time
to time in effect in the State of California (collectively, the “Pledged
Interest”).
 
SECTION 3. DEBTOR'S REPRESENTATIONS, WARRANTIES AND AGREEMENTS
 
Debtor represents, warrants and agrees that:
 
3.1. Title; Authority.  Except for the security interests granted hereby, Debtor
is the legal and equitable owner of the Stock, free and clear of all liens,
security interests and encumbrances.  Debtor has the full and lawful authority
to pledge, assign and deliver the Collateral in the manner hereby done or
contemplated.
 
3.2. Additional Documentation.  Debtor will sign and execute alone or with
Secured Party any financing statement or other document or procure any document,
and pay all connected costs, necessary to create or perfect the security
interests, rights and remedies intended to be created by this Agreement.
 
SECTION 4. EVENTS OF DEFAULT
 
Debtor shall be in default under this Agreement (herein called an "Event of
Default") upon the happening of any of the following events:
 
 
 

--------------------------------------------------------------------------------

 
 
(1) The default by Debtor in the punctual performance of any of the obligations,
covenants, terms or provisions contained or referred to in the Note or this
Agreement, after the passage of any applicable notice and cure period; or
 
(2) Any warranty, representation, or statement made by Debtor in connection with
this Agreement proves to have been false in any material respect when made or
furnished.
 
SECTION 5. VOTING AND DISTRIBUTIONS; SECURED PARTY'S RIGHTS AND REMEDIES
 
5.1. Prior to an Event of Default.
 
(a) Unless an Event of Default has occurred and is then continuing, Debtor shall
be entitled to exercise any and all voting and/or consensual rights and powers
relating or pertaining to the Pledged Interest or any part thereof for any
purpose.
 
(b) Unless an Event of Default shall have occurred and is continuing, any and
all cash or other distributions (other than liquidating distributions) made on
or in respect of the Pledged Interest shall be paid to and may be retained by
Debtor.
 
5.2. Rights in Event of Default.
 
Upon the occurrence and during the continuance of an Event of Default, subject
to any cure period set forth in the Note:
 
(a) Secured Party may, but is not obligated to, exercise, subject to any
regulatory or legal notice requirements, at any time and from time to time, in
its name or in the name of Debtor, all or any of Debtor's rights with respect to
all or any of the Collateral; provided, however, the exercise by the Secured
Party of or failure to so exercise any such authority shall in no manner affect
Debtor's liability to the Secured Party hereunder or under the Note or under any
other document, agreement or instrument evidencing or securing any of the
Secured Indebtedness, and provided further that Secured Party shall be under no
obligation or duty to exercise any of the powers hereby conferred upon it and it
shall be without liability for any act or failure to act in connection with any
of the Collateral.
 
(b) Secured Party may declare the Secured Indebtedness immediately due and
payable and shall have the rights and remedies of a secured party under
California law and under the other applicable laws of each state having
jurisdiction over the Collateral or any part thereof including, without
limitation, the right to sell, lease or otherwise dispose of any or all of the
Collateral and the right to take possession of the Collateral.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Secured Party will send Debtor
reasonable notice of the time and place of any public sale thereof or of the
time after which any private sale or other disposition thereof is to be
made.  The requirement of sending reasonable notice shall be met if such notice
is mailed, postage prepaid, to Debtor at his address designated in this
Agreement at least ten (10) days before the time of the sale or
disposition.  Expenses of retaking, holding, preparing for sale, selling or the
like shall include Secured Party's attorneys' fees and legal expenses, plus
interest thereon at the post-default rate set forth in the Note and shall
constitute part of the Secured Indebtedness.  Debtor shall remain liable for any
deficiency.
 
(c) In addition to the rights and remedies referred to above, Secured Party may,
in its discretion, sell, assign and deliver all or any part of the Collateral at
any Broker's Board or at public or private sale without notice or advertisement,
and bid and become the purchaser at any public sale or at any Broker's Board.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Any amounts held, realized or received by Secured Party from any sale or
other disposition of the Collateral or any part thereof shall be applied by the
Secured Party in the following order:
 
(1) First, to all costs, expenses and liabilities of the Secured Party
(including attorneys' fees and expenses) incurred in connection with the
exercise of the Secured Party's rights under this Agreement or the protection of
its interest in the Collateral;
 
(2) Second, to the payment, in such order as the Secured Party elects, of the
Secured Indebtedness; and
 
(3) Third, to Debtor or his heirs, legal representatives, successors or assigns,
or as a court of competent jurisdiction may direct.
 
(e) The Secured Party may remedy any default and may waive any default without
waiving the default remedied or without waiving any other prior or subsequent
default.
 
(f) THE SECURED PARTY MAY ENFORCE ITS RIGHTS UNDER THIS AGREEMENT WITHOUT RESORT
TO PRIOR JUDICIAL PROCESS OR JUDICIAL HEARING, AND DEBTOR EXPRESSLY WAIVES,
RENOUNCES AND KNOWINGLY RELINQUISHES ANY LEGAL RIGHT WHICH MIGHT OTHERWISE
REQUIRE THE SECURED PARTY TO ENFORCE ITS RIGHTS BY JUDICIAL PROCESS.  IN SO
PROVIDING FOR A NON-JUDICIAL REMEDY, DEBTOR RECOGNIZES AND CONCEDES THAT SUCH A
REMEDY IS CONSISTENT WITH THE USAGE OF THE TRADE, IS RESPONSIVE TO COMMERCIAL
NECESSITY AND IS THE RESULT OF BARGAINING AT ARMS LENGTH.  NOTHING IN THIS
AGREEMENT IS INTENDED TO PREVENT DEBTOR OR THE SECURED PARTY FROM RESORTING TO
JUDICIAL PROCESS AT ANY PARTY'S OPTION.
 
SECTION 6. ADDITIONAL AGREEMENTS
 
6.1. Parties.  "Debtor," and "Secured Party," as used in this Agreement,
includes all successors, assigns, legal representatives, heirs, executors and
receivers, of those parties.
 
6.2. Section Headings.  The section headings appearing in this Agreement have
been inserted for convenience only and shall be given no substantive meaning or
significance whatever in construing the terms and provisions of this Agreement.
 
6.3. Defined Terms.  Terms used in this Agreement which are defined in the
California Business and Commerce Code are used with the meanings as therein
defined.
 
6.4. Gender.  The use of any gender in this Agreement shall be applicable to all
genders.
 
6.5. Severability.  If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable, and the
remaining provisions of this Agreement shall be in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
6.6. Applicable Law; Place of Payment.  THE LAW GOVERNING THIS AGREEMENT SHALL
BE THAT OF THE STATE OF CALIFORNIA, AND ALL PAYMENTS AND OBLIGATIONS SHALL BE
MADE AND PERFORMED IN ORANGE COUNTY, CALIFORNIA, UNLESS OTHERWISE AGREED.
 
6.7. Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be personally delivered, or sent by registered or certified
mail, to the addresses set forth on the first page of this Agreement.  The date
of personal delivery, or the date of mailing, shall be deemed to be the date of
notice.  Any party may, by proper written notice hereunder, change the address
to which notices to such party shall thereafter be sent.
 
6.8. Waiver of Rights.  Debtor waives any right to require the Secured Party  to
file suit against any other party or take any other action against such other
party or such other party's property as a prerequisite to the Secured Party's
taking any action or bringing any suit against Debtor under this Agreement.
 
6.9. Savings Clause.  Notwithstanding any provision to the contrary herein, or
in any of the documents, agreements or instruments evidencing the Secured
Indebtedness, no such provision shall require the payment or permit the
collection of interest in excess of the maximum permitted by applicable usury
laws.  If any such excessive interest is so provided for, then in such event
(i) the provisions of this paragraph shall govern and control, (ii) neither
Debtor nor any of his heirs, legal representatives, successors or assigns, or
any other party liable for the payment thereof, shall be obligated to pay the
amount of such interest to the extent that it is in excess of the maximum
non-usurious interest rate permitted by applicable law, (iii) any such excess
interest that may have been collected shall be, at the option of the holder of
such document, agreement or instrument, either applied as a credit against the
then unpaid principal amount thereof or refunded to the maker thereof, and
(iv) the effective rate of interest shall be automatically reduced to the
maximum non-usurious interest rate permitted by applicable law with respect to
Debtor.
 
EXECUTED AND EFFECTIVE as of the date first set forth above.
 
DEBTOR:


RUBICON FINANCIAL, INCORPORATED,
a Nevada corporation




By:       /s/ Joseph Mangiapane, Jr.
             JOSEPH MANGIAPANE, JR.
Title:    CEO/President




SECURED PARTY:


GORDON and ADELE BINDER,
COMMUNITY PROPERTY
 
 
 By:       /s/ Gordon Binder
              GORDON BINDER
 
By:       /s/ Adele Binder
             ADELE BINDER
 
 
4

--------------------------------------------------------------------------------

 